Exhibit 10.7

 

THE CONTAINER STORE GROUP, INC.
2013 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE (TIME-VESTING)

 

The Container Store Group, Inc., a Delaware corporation (the “Company”),
pursuant to its 2013 Incentive Award Plan, as amended from time to time (the
“Plan”), hereby grants to the employee listed below (“Participant”) the number
of shares of Common Stock (“Stock”) set forth below (the “Restricted Stock
Award”).  The Restricted Stock Award is subject to the terms and conditions set
forth in this Restricted Stock Award Grant Notice (the “Grant Notice”), the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Agreement”)
and the Plan, which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in the Grant Notice and the Agreement.

 

Participant:

 

 

 

 

Grant Date:

 

 

 

Total Number of Shares of Restricted Stock:

                          shares

 

 

Purchase Price:

 

 

 

Vesting Schedule:

The shares covered by the Restricted Stock Award shall vest and the Restrictions
(as defined in the Agreement) on such shares shall lapse on __________, subject
to Participant’s continued employment with or service to the Company or a
Subsidiary through the applicable vesting date.

 

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice.  Participant has reviewed the Agreement, the Plan and the Grant Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan.  Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.

 

 

THE CONTAINER STORE GROUP, INC.:

 

PARTICIPANT:

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Title:

 

 

Employee

 

 

 

 

Number:

 

 

 

 

Location:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of shares of Restricted Stock under the
Plan set forth in the Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1                            Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

 

1.2                            Incorporation of Terms of Plan.  The Award is
subject to the terms and conditions set forth in this Agreement and in the Grant
Notice and the Plan, which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

ARTICLE II.

 

AWARD OF RESTRICTED STOCK

 

2.1                            Award of Restricted Stock.

 

(a)                               Award.  In consideration of Participant’s past
and/or continued employment with or service to the Company or a Subsidiary, and
for other good and valuable consideration that the Administrator has determined
exceeds the aggregate par value of the Common Stock subject to the Award (as
defined below), effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), the Company has issued to Participant the number of shares
of Restricted Stock (the “Restricted Shares”) set forth in the Grant Notice upon
the terms and conditions set forth in the Grant Notice, the Plan and this
Agreement, subject to adjustment as provided in Section 14.2 of the Plan (the
“Award”).  In connection with the grant of the Award, Participant shall cause
his or her spouse, civil union partner or registered domestic partner (each, a
“Partner”), if any, to execute the consent attached hereto as Exhibit B as soon
as practicable following the Grant Date.

 

(b)                              Purchase Price; Book Entry Form.  The purchase
price of the Restricted Shares is set forth on the Grant Notice.  At the sole
discretion of the Administrator, the Restricted Shares (and any securities that
constitute Retained Distributions (as defined below)) will be issued in either
(i) uncertificated form, with the Restricted Shares (and securities that
constitute Retained Distributions) recorded in the name of Participant in the
books and records of the Company’s transfer agent with appropriate notations
regarding the Restrictions (as defined below) imposed pursuant to this
Agreement, and upon vesting and the satisfaction of all conditions set forth in
Section 3.2, the Company shall cause the book entries evidencing the Restricted
Shares (and any securities that constitute Retained Distributions) to indicate
that the Restrictions have lapsed; or (ii) certificate form pursuant to the
terms of Sections 2.1(c) and (d).

 

(c)                               Legend.  Certificates representing Restricted
Shares issued pursuant to this Agreement shall, until all Restrictions imposed
pursuant to this Agreement lapse or shall have been removed and the Restricted
Shares shall thereby have become vested or the Restricted Shares represented
thereby have been forfeited hereunder, bear the following legend (or such other
legend as shall be determined by the Administrator):

 

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN THE CONTAINER STORE GROUP, INC. AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

 

(d)                              Escrow.  The Secretary of the Company or such
other escrow Participant as the Administrator may appoint may retain physical
custody of the certificates representing the Restricted Shares (and any
securities that constitute Retained Distributions) until all of the Restrictions
imposed pursuant to this Agreement lapse or shall have been removed; in such
event Participant shall not retain physical custody of any certificates
representing unvested Restricted Shares issued to him or her (or any
certificates representing securities that constitute Retained Distributions). 
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint the Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited Restricted
Shares or securities that constitute Retained Distributions (or Restricted
Shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.

 

(e)                               Delivery of Certificates and Payment Upon
Vesting.

 

(i)                                  As soon as administratively practicable
after the vesting of any Restricted Shares subject to the Award pursuant to
Section 2.2(c), the Company shall, as applicable, either remove the notations on
any Restricted Shares subject to the Award issued in book entry form that have
vested or deliver to Participant a certificate or certificates evidencing the
number of Restricted Shares subject to the Award that have vested.

 

(ii)                              As soon as administratively practicable after
the vesting of any Restricted Shares subject to the Award pursuant to
Section 2.2(c), the Company shall (A) as applicable, either remove the notations
on any securities that constitute Retained Distributions issued in book entry
form with respect to such Restricted Shares or deliver to Participant a
certificate or certificates evidencing the number of securities that constitute
Retained Distributions with respect to such Restricted Shares and (B) pay
Participant in cash an amount equal to all cash dividends or other cash
distributions that constitute Retained Distributions with respect to such
Restricted Shares.

 

(iii)                          Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances required by the Company in connection with this
Section 2.1(e).  The Restricted Shares and securities that constitute Retained
Distributions delivered pursuant to this Section 2.1(e) shall no longer be
subject to the Restrictions hereunder.

 

2.2                            Restrictions.

 

--------------------------------------------------------------------------------


 

(a)                               Forfeiture.  Any Restricted Shares subject to
the Award that are not vested as of the date of Participant’s Termination of
Service shall thereupon be forfeited immediately and without any further action
by the Company.

 

(b)                              Restricted Shares Not Transferable.  No
Restricted Shares or any interest or right therein or part thereof shall, prior
to vesting, be liable for the debts, contracts or engagements of Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by Section 12.3(a)(i) of the Plan; provided, however, that this
Section 2.2(b) notwithstanding, with the consent of the Administrator and
subject to the terms of the Plan, the Restricted Shares may be transferred to a
Permitted Transferee, pursuant to any such conditions and procedures the
Administrator may require.  For purposes of this Agreement, “Restrictions” shall
mean the restrictions on sale or other transfer set forth in this
Section 2.2(b) and the exposure to forfeiture set forth in Section 2.2(a).

 

(c)                               Vesting and Lapse of Restrictions.  Subject to
Section 2.2(a) hereof, the Award shall vest and the Restrictions shall lapse in
accordance with the vesting schedule and terms set forth in the Grant Notice.

 

(d)                              Retained Distributions.  Unless otherwise
determined by the Administrator, the Company will retain custody of all cash
dividends and other  distributions (“Retained Distributions”) made or declared
with respect to the Restricted Shares (and such Retained Distributions will be
subject to the Restrictions and the other terms and conditions under this
Agreement that are applicable to the Restricted Shares) until such time, if
ever, as the Restricted Shares with respect to which such Retained Distributions
shall have been made, paid or declared shall vest in accordance with
Section 2.2(c), and such Retained Distributions shall not bear interest or be
segregated in separate accounts. Any Retained Distributions with respect to
Restricted Shares that have not vested as of the date of Participant’s
Termination of Service shall thereupon be forfeited immediately and without any
further action by the Company.

 

2.3                Consideration to the Company.  In consideration of the grant
of the Award by the Company, Participant agrees to render faithful and efficient
services to the Company and the Subsidiaries.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1                            Tax Withholding.  Notwithstanding any other
provision of this Agreement:

 

(a)                               The Company and its Subsidiaries have the
authority to deduct or withhold, or require Participant to remit to the Company
or the applicable Subsidiary, an amount sufficient to satisfy any applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by law to be withheld with respect to any taxable
event arising pursuant to this Agreement. 

 

--------------------------------------------------------------------------------


 

The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

 

(i)                                  by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                              by the deduction of such amount from other
compensation payable to Participant;

 

(iii)                          with the consent of the Administrator, by
requesting that the Company withhold a net number of shares of Stock subject to
the Award having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income;

 

(iv)                          with the consent of the Administrator, by
tendering to the Company vested shares of Stock held for such period of time as
may be required by the Administrator in order to avoid adverse accounting
consequences and having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income;

 

(v)                              through the delivery of a notice that
Participant has placed a market sell order with a broker acceptable to the
Company with respect to the shares of Stock for which the Restrictions are then
subject to lapse, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company or the Subsidiary with
respect to which the withholding obligation arises in satisfaction of such
withholding taxes; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

 

(vi)                          in any combination of the foregoing.

 

(b)                              With respect to any withholding taxes arising
in connection with the Award, in the event Participant fails to provide timely
payment of all sums required pursuant to Section 3.1(a), the Company shall have
the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 3.1(a)(ii) or Section 3.1(a)(iii) above,
or any combination of the foregoing as the Company may determine to be
appropriate.  The Company shall not be obligated to deliver any new certificate
representing Restricted Shares to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the grant of the Award or the issuance or vesting of Restricted
Shares hereunder or any other taxable event with respect to the Restricted
Shares.

 

(c)                               In the event any tax withholding obligation
arising in connection with the Award will be satisfied under
Section 3.1(a)(iii) above, then the Company may elect to instruct any brokerage
firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those shares of Stock that
are subject to the Award as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the tax withholding obligation and to remit
the proceeds of such sale to the Company or the Subsidiary with respect to which
the withholding obligation arises. 

 

--------------------------------------------------------------------------------


 

Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.1(c), including the transactions
described in the previous sentence, as applicable.

 

(d)                              In the event of any broker-assisted sale of
shares of Stock in connection with the payment of withholding taxes as provided
in Section 3.1(a)(v) or Section 3.1(c): (i) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises, or as soon thereafter as practicable; (ii) such shares of
Stock may be sold as part of a block trade with other participants in the Plan
in which all participants receive an average price; (iii) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (iv) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (v) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (vi) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises, an amount sufficient to
satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

 

(e)                               Participant is ultimately liable and
responsible for all taxes owed in connection with the Award, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding or vesting of the Award
or the subsequent sale of Stock.  The Company and the Subsidiaries do not commit
and are under no obligation to structure the Award to reduce or eliminate
Participant’s tax liability.

 

3.2                            Conditions to Delivery of Stock.  Subject to
Section 2.1, the Restricted Shares deliverable under this Award may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company.  Such shares of Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any shares of Stock under this Award prior to fulfillment of all of the
following conditions:

 

(i)                                  The admission of such shares of Stock to
listing on all stock exchanges on which such Stock is then listed;

 

(ii)                              The completion of any registration or other
qualification of such shares of Stock under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or of any other
governmental regulatory body that the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(iii)                          The obtaining of any approval or other clearance
from any state or federal governmental agency that the Administrator shall, in
its absolute discretion, determine to be necessary or advisable;

 

(iv)                          The receipt by the Company of full payment for
such shares of Stock;

 

(v)                              The receipt of any applicable withholding tax
in accordance with Section 3.1 by the Company or its Subsidiary with respect to
which the applicable withholding obligation arises; and

 

--------------------------------------------------------------------------------


 

(vi)                          The lapse of such reasonable period of time
following the grant of this Award as the Administrator may from time to time
establish for reasons of administrative convenience.

 

3.3                            Rights as Stockholder.  Except as otherwise
provided herein, upon the Grant Date, Participant shall have all the rights of a
stockholder with respect to the Restricted Shares, subject to the Restrictions
herein, including the right to vote the Restricted Shares and the right to
receive any cash or stock dividends paid to or made with respect to the
Restricted Shares; provided, however, that at the discretion of the Company, and
prior to the delivery of Restricted Shares, Participant may be required to
execute a stockholder agreement in such form as shall be determined by the
Company.

 

3.4                            Section 83(b) Election. Participant understands
that Section 83(a) of the Internal Revenue Code taxes as ordinary income the
difference between the amount, if any, paid for the Restricted Shares and the
Fair Market Value of such Restricted Shares and any Retained Distributions at
the time the Restrictions on such Restricted Shares and Retained Distributions
lapse.  Participant understands that, notwithstanding the preceding sentence,
Participant may elect to be taxed at the time of the Grant Date, rather than at
the time the Restrictions lapse, by filing an election under Section 83(b) of
the Code (an “83(b) Election”) with the Internal Revenue Service within 30 days
of the Grant Date.  In the event that Participant files an 83(b) Election,
Participant shall provide the Company a copy thereof prior to the expiration of
such 30 day period.  Participant understands that in the event an 83(b) Election
is filed with the Internal Revenue Service within such time period, Participant
will recognize ordinary income in an amount equal to the difference between the
amount, if any, paid for the Restricted Shares and the Fair Market Value of such
Restricted Shares as of the Grant Date.  Participant further understands that an
additional copy of such 83(b) Election form should be filed with his or her
federal income tax return for the calendar year in which the date of this
Agreement falls. Participant acknowledges that the foregoing is only a summary
of the effect of United States federal income taxation with respect to the Award
hereunder, and does not purport to be complete.  PARTICIPANT FURTHER
ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING PARTICIPANT’S
83(b) ELECTION, AND THE COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE
INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.
PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S
83(b) ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE
TO FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE
RESTRICTIONS ON THE UNVESTED RESTRICTED SHARES AND RETAINED DISTRIBUTIONS.  
PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE RESTRICTED SHARES AND
PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY
TAX ADVICE.

 

3.5                            Administration.  The Administrator shall have the
power to interpret the Plan, the Grant Notice and this Agreement and to adopt
such rules for the administration, interpretation and application of the Plan,
the Grant Notice and this Agreement as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon Participant, the Company and all other interested persons.  To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan, the Grant Notice or this Agreement.

 

3.6                            Adjustments.  The Administrator may accelerate
the vesting of all or a portion of the Restricted Shares in such circumstances
as it, in its sole discretion, may determine.  Participant acknowledges that the
Restricted Stock Award is subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan, including
Section 14.2 of the Plan.

 

--------------------------------------------------------------------------------


 

3.7                            Notices.  Any notice to be given under the terms
of this Agreement to the Company shall be addressed to the Company in care of
the Secretary of the Company at the Company’s principal office, and any notice
to be given to Participant shall be addressed to Participant at Participant’s
last address reflected on the Company’s records.  By a notice given pursuant to
this Section 3.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.8                            Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.9                            Governing Law.  The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

3.10                    Conformity to Securities Laws.  Participant acknowledges
that the Plan, the Grant Notice and this Agreement are intended to conform to
the extent necessary with all Applicable Laws, including, without limitation,
the provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is
granted, only in such a manner as to conform to Applicable Law.  To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.

 

3.11                    Amendment, Suspension and Termination.  To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator or the Board, provided that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of Participant.

 

3.12                    Successors and Assigns.  The Company may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth in Section 2.2 and
the Plan, this Agreement shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

 

3.13                    Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Award,
the Grant Notice and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

3.14                    Not a Contract of Employment.  Nothing in this Agreement
or in the Plan shall confer upon Participant any right to continue to serve as
an employee or other service provider of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its

 

--------------------------------------------------------------------------------


 

Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

 

3.15                    Entire Agreement.  The Plan, the Grant Notice and this
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.

 

3.16                    Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

3.17                    Agreement Severable.  In the event that any provision of
the Grant Notice or this Agreement is held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of the Grant
Notice or this Agreement.

 

3.18                    Limitation on Participant’s Rights.  Participation in
the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Participant
shall have only the rights of a general unsecured creditor of the Company with
respect to amounts credited and benefits payable, if any, with respect to the
Restricted Shares issuable hereunder.

 

3.19                    Counterparts.  The Grant Notice may be executed in one
or more counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

 

 

*                                       
*                                        *

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PARTNER CONSENT



 

As the undersigned spouse, registered domestic partner or civil union partner
(each, a “Partner”) of Participant, I hereby acknowledge that I have read that
certain Restricted Stock Award Agreement by and between my Partner and the
Company and dated as of July 1, 2016 (the “Agreement”), and that I understand
its contents.  I am aware that the Agreement imposes certain restrictions on the
transfer of the Restricted Shares subject to my Partner’s Restricted Stock
Award.  I agree that my Partner’s interest in the Restricted Shares are subject
to the Agreement and any interest I may have in such Restricted Shares shall be
irrevocably bound by the Agreement and further that my community property
interest, if any, shall be similarly bound by the Agreement.

 

I am aware that the legal, financial and other matters contained in the
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel.  I have either sought such advice or determined after
carefully reviewing the Agreement and the Plan that I will waive such right.

 

Capitalized terms used in this consent and not defined herein shall have the
meanings given to such terms in the Agreement.

 

 

 

 

 

 

Partner Signature

 

 

 

 

 

 

 

 

 

 

 

Partner Name

 

 

--------------------------------------------------------------------------------